DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-25-2020.
Applicant’s election without traverse of the invention of claims 1-4 in the reply filed on 06-25-2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011214034A (with machine translation, hereafter referred to as ‘034) in view of Miller (US 20060090706).
‘034 is directed towards semiconductor manufacturing apparatuses, such as for performing a sputtering process and more particularly towards a clamp structure for holding a substrate onto a stage (lines 10-17).  As shown in figure 1, the apparatus includes a stage 21 configured to support a substrate 100 (lines 96-97), a main clamp 22 configured to contact with an inner side of a pressing region in a front surface outer-peripheral portion of the substrate (lines 98-102), a sub-clamp 23 which is independently clamped to and configured to contact with an outer side of the pressing region (line 103).  As shown in figures 3b-c, the sub-clamp is independent from the main clamp and is configured to be clamped to the substrate even after the substrate is separated from the main clamp, so it is readily apparent for the clamping pressure it exerts to be present and aid in that separation (lines 196-212).  Additionally, it is noted that language directed to how the sub-clamp is operated are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  
The sub-clamp is designed to press the substrate to the stage to mount it (lines 173-175), however, ‘034 does not specifically teach that the clamp provides this pressing of the substrate to the stage by a spring.
26 to the stage 22 includes a spring 80b which couples the clamp 34 to the stage and by being in tension, pulls the clamp downward (spring is in tension) and thus pressing the object to the stage to mount it.  The spring is detachable in order to be able to remove the object from the stage, and the spring may be a coil spring [0027-0028].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such spring structures as taught by Miller to provide the clamping pressure independently for each of the clamps (including one such structure used for the sub-clamp) of ‘034, because it was a known structure taught to be effective to provide this clamping pressure to mount objects on stages in such processing apparatuses, and they are shown to be independent, and doing so would produce no more than predictable results (claim 1).
Claim 2: ‘034 further teaches, as shown in figures 3a-d, a first locking portion 26 provided under the main claim 22 (lines 185-191), a second locking portion 27 provided under the sub-clamp 23 (lines 217-223), and is lower than the first locking portion, and a substrate locking portion 28 provided under the substrate 100 (lines 228-233).
Claims 3 and 4: as discussed above, Miller teaches a spring 80b which couples the clamp 34 to the stage and by being in tension, pulls the clamp downward (spring is in tension) and thus pressing the object to the stage to mount it.  The spring is detachable in order to be able to remove the object from the stage, and the spring may be a coil spring [0027-0028].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a tension coil spring as the spring because it is one type of spring taught to be effective to provide this clamping pressure to mount objects on stages in such processing apparatuses and doing so would produce no more than predictable results (claim 3 and 4).
Claim 8: As shown in figure 3d of ‘034, the subclamp is configured to remain attached to the stage (actually pressed in contact with 27 of the stage) while the substrate may be removed.  While Miller does teach that the spring can be a stiff latch clip which is separated before removal, it teaches it can alternately be a coil spring, which is not taught to be removed to cause separation [0028], and would be capable of being used without such separation because coil springs would allow for much greater extension than a stiff latch spring. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a coil spring as the spring of ‘034, which would be capable of being used in the manner claimed by applicant, since it was one of the taught spring structures for such a clamping purpose in the art and doing so would produce no more than predictable results.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2011214034A (with machine translation, hereafter referred to as ‘034) in view of Miller (US 20060090706), further in view of Tanaka (US 20040020599).
Claim 8: As shown in figure 3d of ‘034, the subclamp is configured to remain attached to the stage (actually pressed in contact with 27 of the stage) while the substrate may be removed.  While Miller does teach that the spring can be a stiff latch clip which is separated before removal, it teaches it can alternately be a coil spring, which is not taught to be removed to cause separation [0028], and would be capable of being used without such separation because coil springs would allow for much greater extension than a stiff latch spring. 
Additionally, as shown in figures 15-16, Tanaka specifically demonstrates using a coil spring 246 to couple the clamp 242 to stage 230 while the substrate is separated from the stage [0103] which would allow it to be removed from the system.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a spring as taught by Tanaka as the spring of ‘034, which would be capable of being used in the manner claimed by applicant, since it was one of the taught spring structures 
Claim 9: As shown in figure 3, ‘034 teaches a substrate locking portion 28 that is used to support the substrate so it can be disconnected from portion 21 of the stage.  However, the substrate locking portion is particularly taught to be movable, with portion 21 instead being shown moving to separate the substrate from the stage (lines 225-233).  However, Tanaka is also directed towards devices for holding substrates during processing (abstract), including devices for processing substrates for semiconductor devices (technical field section) and teaches using clamp 242 to clamp substrate (W) to a stage 230 [0101-0103].  It further teaches using a substrate locking portion 232 which is movable, to support the substrate while raising it and lowering it (which includes controlling the rate at least by choosing to do one or the other) while the stage is separated from it [0101-0103].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a movable substrate locking portion as taught by Tanaka in the apparatus of ‘034, since it was another specific structure taught by the prior art to perform the specific function desired by ‘034 and doing so would produce no more than predictable results.
Response to Arguments
Applicant's arguments filed 11-09-2020 have been fully considered but they are not persuasive with any new grounds of rejection necessitated by amendment.
Applicant’s argument are directed towards the claim amendments which have been considered above.
 Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712